MEMORANDUM OPINION
                                        No. 04-10-00875-CV

                            Herbert Allen SMITH and Missy Rene Smith,
                                            Appellants

                                                  v.

                 SAN ANTONIO HOUSING AUTHORITY FOUNDATION, INC.
                       d/b/a San Antonio Housing Authority a/k/a SAHA,
                                          Appellee

                     From the 131st Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-CI-18484
                       Honorable David A. Berchelmann, Jr., Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 5, 2011

DISMISSED

           Appellants have filed a motion to dismiss this appeal. The motion contains a certificate

of service to appellee, which has not opposed the motion. Therefore, we grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against

appellants.

                                                   PER CURIAM